     Case 5:20-cv-03110-JAR-KGG Document 47 Filed 02/26/21 Page 1 of 3




                IN THE UNITED STATES DISTRICT COURT
                     FOR THE DISTRICT OF KANSAS

MICHAEL SCRIVEN,               )
                               )
               Plaintiff,      )
          v.                   )              Case No. 20-3110-JAR-KGG
                               )
DEPUTY CORBY, et al.,          )
                               )
               Defendants.     )
_______________________________)

      MEMORANDUM & ORDER DENYING MOTION FOR ORDER

      Plaintiff filed his Amended Complaint (Doc. 18), pro se, on November 5,

2020, pursuant to 42 U.S.C. §1983, alleging violations of his Constitutional rights

under the Eighth and Fourteenth Amendments. In his Amended Complaint,

Plaintiff alleges that deputies at the Sedgwick County Adult Detention Facility

were aware that he suffered from various health problems, insulted him about

them, attempted to provoke him, and treated him roughly. He further alleges that

he was denied proper medical care and that Defendants were deliberately

indifferent to his medical conditions.

      The Court notes Defendants’ frustration regarding the precise nature of

Plaintiff’s motion and what he is actually seeking from the Court. As the Court

reads Plaintiff’s motion, he ostensibly seeks an Order requiring Defendants to

produce whatever evidence they have gathered thus far relating to this lawsuit.

(See Doc. 35, at 5-6.) Plaintiff states that he is seeking an Order requiring “the
     Case 5:20-cv-03110-JAR-KGG Document 47 Filed 02/26/21 Page 2 of 3




Sedgwick County Jail, the Clerical Department and the inmate coordinator to

produce all records and documents and other items that will be gathered

(subpoenaed records and documents that are sent in) in the anticipation of the

upcoming legal proceedings in this case.” (Id.)

      This request is DENIED as premature. Pursuant to Fed.R.Civ.P. 26(d), “[a]

party may not seek discovery from any source before the parties have conferred as

required by Rule 26(f) … .” Because Motions to Dismiss was filed in this case

(Docs. 36, 40), the Court has not yet set a timeframe for the parties to engage in

their Rule 26(f) discovery planning conference. As such, discovery in this case

may not yet occur.

      If Plaintiff has claims that survive the resolution of the Motions to Dismiss,

the Court will then order the parties to engage in their Rule 26(f) conference. After

that has conference has occurred, Plaintiff may begin to request specific evidence

from Defendants through the various discovery methods allowed by the Federal

Rules, including Interrogatories and Requests for Production of Documents.

Fed.R.Civ.P. 33, 34. The Court notes, however, that to the extent Plaintiff seeks

Defendants’ work product (or information protected by the attorney-client

privilege), he will not be entitled to such information.

      Plaintiff also appears to raise complaints about the manner in which he is

allowed to receive his mail. His motion states that “[i]nmates are allowed to
     Case 5:20-cv-03110-JAR-KGG Document 47 Filed 02/26/21 Page 3 of 3




receive legal mail and other legal related documents and to receive them unopened.

(Doc. 35, at 3.) In his reply, he contends that if his subpoenaed materials are

“taken and opened and deposited into an application that any of the defendants in

this case can access the contents of the information in the system it would divulge

the plaintiff’s legal impressions.” (Doc. 44, at 5-6.)

      The Court does not agree that information Plaintiff has subpoenaed from

third parties constitutes his work product. Plaintiff has not explained how

documents created and maintained by third parties could contain his mental

impressions or legal analysis in preparation for this litigation. Further, Defendants

will be aware of any information subpoenaed by Plaintiff from third parties in this

case because Plaintiff is required to serve a notice and copy of any such subpoena

on Defendants before it is served on any third party. See Fed.R.Civ.P. 45(a)(4).

Plaintiff’s motion is, therefore, DENIED.

      IT IS SO ORDERED.

      Dated at Wichita, Kansas, on this 26th day of February, 2021.


                                        S/ KENNETH G. GALE
                                        KENNETH G. GALE
                                        United States Magistrate Judge
